Citation Nr: 1609954	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  07-22 788	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In May 2013, the Board denied service connection for spots on the lung.  At that time, the Board also remanded the back claim for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for due process and additional development.  

Following the March 2014 supplemental statement of the case (SSOC), additional relevant VA medical treatment records were associated with the record.  Significantly, an October 2014 VA examination of the spine was also conducted, which is directly pertinent to the claim on appeal.  There was no subsequent SSOC that considered this evidence and the evidence was associated with the claims file prior to notice to the Veteran that the Board received the appeal in February 2016.  Thus, a remand is required for this issue so that the issue can be readjudicated by the RO with consideration of the additional evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37 (2015).

During that October 2014 VA examination, the Veteran reported having back pain since the time of the in-service accident in which a car fell on his back while he was working on it.  The Veteran also reported during VA treatment having had treatment for his back following service in the 1990s.  The examiner also based the opinion, in part, on the lack of continuity of treatment as opposed to symptoms.  Also, the examiner failed to provide rationale for his conclusion that the Veteran's current mild degenerative changes were not consistent with the initial injury.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed back disability, including treatment during the 1990s.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed back disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified back disability had its onset during, or is otherwise related to, active service.  The examiner should specifically comment on his documented inservice injury in June 1982. 

The examiner must provide an opinion based on the facts of the Veteran's specific case and consider the theories presented by the Veteran.  The examiner must consider the Veteran's lay statements concerning symptoms he experienced and cannot discount these statements solely because of lack of corroborating treatment records.  The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of service connection for a back disability.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the March 2014 SSOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

